Case 1:18-cv-07410-LDH-SMG Document 22 Filed 03/11/19 Page 1 of 2 PageID #: 494



 UNITED STATES DISTRICT COURT
 EASTERN DISTRICT OF NEW YORK
 ----------------------------------------------------------- X
 SIMIN KARIMIAN, Individually and on behalf :
 of all others similarly situated,
                            Plaintiff,                       :

              vs.                                          :
                                                                 Case No. 1:18-cv-07410-LDH-SMG
 ALKERMES PUBLIC LIMITED COMPANY,
 RICHARD F. POPS, and JAMES M. FRATES, :
                           Defendants.                     :

                                                             :
 ----------------------------------------------------------- X
 BONNIE MCDERMOTT, Individually and on :
 behalf of all others similarly situated,
                            Plaintiff,                       :

              vs.                                          : Case No. 1:19-cv-00624-LDH-SMG
 ALKERMES PUBLIC LIMITED COMPANY,
 RICHARD F. POPS, and JAMES M. FRATES, :
                           Defendants.                     :

                                                             :
 ----------------------------------------------------------- X

   NOTICE THAT THE MOTION OF MIDWEST OPERATING ENGINEERS PENSION
  TRUST FUND FOR APPOINTMENT AS LEAD PLAINTIFF, APPOINTMENT OF LEAD
     COUNSEL, AND CONSOLIDATION OF RELATED ACTIONS IS UNOPPOSED

          Midwest Operating Engineers Pension Trust Fund (“Midwest Operating Engineers” or

 “Movant”) has timely filed a motion, pursuant to Section 21D(a)(3)(B) of the Securities

 Exchange Act of 1934 (the “Exchange Act”), as amended by the Private Securities Litigation

 Reform Act of 1995 (“PSLRA”), at 15 U.S.C. § 78u-4, for entry of an Order: (i) appointing

 Midwest Operating Engineers as Lead Plaintiff; (ii) appointing the law firm of Cohen Milstein

 Sellers & Toll PLLC (“Cohen Milstein”) to serve as Lead Counsel; and (iii) consolidating the

 above-captioned related actions. Dkt. No. 7.

          Midwest Operating Engineers is the presumptive lead plaintiff under the PSLRA because


 2475327 v1
Case 1:18-cv-07410-LDH-SMG Document 22 Filed 03/11/19 Page 2 of 2 PageID #: 495



 it is the movant with the largest financial interest, $2,276,205 (Dkt. No. 11-3), and it is also

 adequate and typical under Rule 23 of the Federal Rules of Civil Procedure (see generally Dkt.

 No. 9). All other movants for lead plaintiff have since filed notices of withdrawal or of non-

 opposition to Midwest Operating Engineers’ motion, which is now unopposed.1

          For the foregoing reasons, as well as those set forth in its opening papers, Midwest

 Operating Engineers respectfully requests appointment as Lead Plaintiff, approval of its selection

 of Cohen Milstein as Lead Counsel, and consolidation of the above-captioned actions.

 Dated: March 11, 2019                        Respectfully submitted,
                                              COHEN MILSTEIN SELLERS
                                              & TOLL PLLC

                                                   /s/    S. Douglas Bunch
                                              Steven J. Toll
                                              S. Douglas Bunch (SB-3028)
                                              1100 New York Avenue, N.W.
                                              East Tower, Suite 500
                                              Washington, DC 20005-3964
                                              Telephone: (202) 408-4600
                                              Facsimile: (202) 408-4699
                                              - and -
                                              Carol V. Gilden
                                              190 S. LaSalle St.
                                              Suite 1705
                                              Chicago, IL 60603
                                              Telephone: (312) 357-0370
                                              Facsimile: (312) 357-0369
                                              Attorneys for Movant Midwest Operating
                                              Engineers Pension Trust Fund and Proposed
                                              Lead Counsel for the Class

      1
       See Notice of Withdrawal of Motion filed by Automotive Industries Pension Trust Fund
 (Dkt. No. 18); Notice of Non-Opposition of Simin Karimian and Bonnie McDermott to
 Competing Motions for Consolidation of Related Actions, Appointment of Lead Plaintiff, and
 Approval of Lead Counsel (Dkt. No. 19); Notice of Non-Opposition of Nicholas Jackson (Dkt.
 No. 20); and Notice of Withdrawal of Motion by Pension Trust Fund for Operating Engineers for
 Consolidation, Appointment as Lead Plaintiff, and Approval of Selection of Counsel (Dkt. No.
 21). On March 7, 2019, the Court issued minute orders terminating those motions.

                                                 2
 2475327 v1
